DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           GERALD MAYERHOFF and RUTH MAYERHOFF,
                        Appellants,

                                    v.

   U.S. BANK NATIONAL ASSOCIATION, as Trustee of the CABANA
                      SERIES IV TRUST,
                          Appellee.

                              No. 4D21-2166

                              [May 26, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. 19-14910
CACE (11).

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellants.

   Evan R. Raymond and Harris S. Howard of Howard Law Group, Boca
Raton, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.